ON REHEARING

                              UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2164


OWEN FRANKLIN SILVIOUS,

                Plaintiff – Appellant,

          v.

AFNI, INCORPORATED,

                Defendant – Appellee,

          and

MIDLAND CREDIT MANAGEMENT INCORPORATED; ENCORE CAPITAL
GROUP, INCORPORATED; ACCOUNT SERVICES; APPLIED CARD BANK;
CREDIGY RECEIVABLES, INCORPORATED; CREDIT ONE BANK; LTD
FINANCIAL SERVICES, LP,

                Defendants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:07-cv-00145-FPS-JES)


Submitted:   April 15, 2011                   Decided:   May 26, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Owen Franklin Silvious, Appellant Pro Se.     Daniel Todd Booth,
BOOTH & MCCARTHY, Bridgeport, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Owen   Franklin     Silvious       appeals    the    district    court’s

order    accepting    the   recommendation         of     the    magistrate   judge,

granting summary judgment in favor of Defendant, and granting

the motion to strike Silvious’ surreply.                   Silvious also appeals

the denial of his post-judgment motion for additional findings,

filed pursuant to Fed. R. Civ. P. 52(b).                  Following our grant of

rehearing, we have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       Silvious v. AFNI, Inc., No. 5:07-cv-00145-FPS-

JES (N.D. W. Va. Aug. 3, 2009; Sept. 4, 2009).                     We dispense with

oral     argument    because     the    facts    and    legal      contentions    are

adequately    presented     in    the    materials        before    the   court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                          3